Citation Nr: 1708590	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for left eye corneal abrasion and hematoma of the conjunctiva (a left eye disability).

2.  Whether new and material evidence has been received to reopen service connection for a heart disability, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received to reopen service connection for hyperhidrosis of the feet (claimed as a bilateral foot condition), to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to November 1967, from February 1991 to March 1991, and from January 28, 2002 to January 30, 2002.  The Veteran also has 29 years of National Guard service, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In November 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the November 2013 Board Remand is included in the Duties to Notify and Assist section below.

With regard to representation, by way of history, the Veteran appointed Disabled American Veterans (DAV) as the representative in January 2007 (on a VA Form 21-22).  However, subsequent submissions associated with the Veteran's claims file indicated the Veteran's request for representation by the Missouri Veterans Commission.  In light of this confusion, in a December 2015 letter, the Veteran was informed that only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim under 38 C.F.R. § 14.631(e)(1) (2016), and afforded him an opportunity to elect new representation pursuant to 38 C.F.R. § 14.631.  As reflected on the title page of this decision, in March 2017, the Veteran executed an Appointment of Veterans Service Organization as Claimant's Representative (on a VA Form 21-22), naming Missouri Veterans Commission as the Veteran's representative.


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied service connection for a left eye disability and a heart disability on the basis that the current left eye and heart disabilities did not occur in service and were not caused by service (i.e., no nexus).

2.  An unappealed July 2007 rating decision, in pertinent part, denied service connection for hyperhidrosis of the feet on the basis that post-service VA treatment records showed no hyperhydrosis (i.e., no current disability).

3.  The Veteran did not appeal the July 2007 rating decision after being notified of appellate rights, and no additional (new and material) evidence was received prior to the expiration of the one-year appeal period.

4.  Evidence received since the July 2007 rating decision is new to the claims file, but does not raise the possibility of substantiating service connection for a left eye disability, a heart disability, or hyperhidrosis of the feet.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying service connection for a left eye disability, a heart disability, and hyperhidrosis of the feet became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  New and material evidence has not been received to reopen service connection for a left eye disability, a heart disability, and hyperhidrosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim(s) decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, pursuant to the November 2013 Board Remand, a January 2014 letter provided notice of the elements of new and material evidence and the reasons for the prior denials for a heart disability and hyperhidrosis of the feet.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006); see also Stegall, 11 Vet. App. at 268.

In the November 2013 decision, the Board also remanded the issue of whether new and material evidence had been received to reopen the claim for service connection for a left eye disability to determine the Veteran's ACDUTRA and INACDUTRA dates for 1980 (specifically, June 1980, when the Veteran sustained a left eye injury).  As discussed in detail below, however, the Veteran's duty status in June 1980 (i.e., whether the Veteran was on active service, ACDUTRA, or INACDUTRA) at the time of the June 1980 left eye injury was not the basis of the prior July 2007 final disallowance, and obtaining the specific dates of the Veteran's duty status in June 1980 would not constitute new and material evidence.

Reopening of Service Connection for a Left Eye Disability, a Heart Disability, and Hyperhidrosis of the Feet

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially brought a prior claim of service connection for a left eye disability, a heart disability, and hyperhidrosis of the feet (claimed as a bilateral foot condition), which was denied, in pertinent part, in a July 2007 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights that same month in July 2007.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence (new and material) was received within one year of the July 2007 notice.  38 C.F.R. § 3.156(b).  For these reasons, the July 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In the July 2007 rating decision, the RO denied service connection for a left eye disability and a heart disability on the basis that the current left eye and heart disabilities did not occur in service and were not caused by service (i.e., no nexus).  The evidence before the RO at the time of the September 2008 rating decision consisted of service treatment records (from active duty and National Guard service), and VA and private treatment records.

Also, in the July 2007 rating decision, the RO denied service connection for hyperhidrosis of the feet on the basis that post-service VA treatment records showed no hyperhidrosis (i.e., no current bilateral foot disability).  The evidence before the RO at the time of the July 2007 rating decision consisted of service treatment records (from active duty and National Guard service), and VA and private treatment records.

As mentioned above, in the November 2013 decision, the Board remanded the issue of whether new and material evidence had been received to reopen the claim for service connection for a left eye disability to determine the Veteran's ACDUTRA and INACDUTRA dates for 1980 (specifically, June 1980, when the Veteran sustained a left eye injury).  In this regard, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a) and (d) (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.  Significantly, in the July 2007 rating decision (final disallowance), the RO explicitly discussed the June 1980 left eye injury.  

Here, it is clear that the Veteran sustained a left eye injury in June 1980 during service in the National Guard, which was already considered and before the RO at the time of the July 2007 rating decision.  Indeed, VA laws and regulations cited above make clear that service connection is available for an injury incurred during active duty, ACDUTRA, or INACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  As such, even if the entirety of the Veteran's service in June 1980 constituted INACDUTRA, which allows service connection only for injuries, not diseases, incurred or aggravated by duty, the June 1980 service treatment record indicated an "injury" of the left eye, not a disease.  In short, the Veteran's duty status in June 1980 (i.e., whether the Veteran was on active service, ACDUTRA, or INACDUTRA) at the time of the June 1980 left eye injury was not the basis of the prior July 2007 final disallowance, and the specific dates of the Veteran's duty status in June 1980 would not constitute new and material evidence.

Since the July 2007 rating decision (final disallowance), additional evidence has been received in the form of VA and private treatment records, and the Veteran's statements.  The VA and private treatment records and the some of the Veteran's statements are new because they have not been previously submitted.

In the Veteran's October 2008 application to reopen service connection for a left eye disability, a heart disability, and hyperhidrosis of the feet, in pertinent part, he contended that the heart disability and bilateral foot condition were secondary to diabetes mellitus.  Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  The Veteran did not present a secondary service connection theory of entitlement in the original claim of service connection for a heart disability and bilateral foot condition.  A denial of service connection on one theory of entitlement is a denial on all extant theories of entitlement even when not discussed.  See Brown v. Nicholson, 21 Vet. App. 290, 294-297 (2007) (en banc) (reopening is still required following finality of a rating decision where a RO failed to address an alternative theory of the claim).  The Board notes that a lay witness may competently indicate the potential cause of, or immediate consequences of, an in-service injury.  See Trafter v. Shinseki, 26 Vet. App. 267 (2013).  Here, however, while the Veteran's lay statements supporting this (secondary) theory of entitlement are new and were not of record at the time of the prior final denial in July 2007, the Veteran is not service connected for diabetes mellitus, and the lay statements regarding a secondary theory of entitlement for a left eye disability and a heart disability are not material as they do not raise a reasonable possibility of substantiating the claims.

In August 2009, the Veteran argued that VA did not have all of his periods of active Air Force and Air National Guard service listed in the system.  The Veteran subsequently provided evidence of active service from January 28, 2002 to January 30, 2002.  The Board notes that, while the May 2009 rating decision (on appeal) did not list the Veteran's active service from January 28, 2002 to January 30, 2002, the July 2007 rating decision (final disallowance), which initially denied the claims (service connection for a left eye disability, a heart disability, and hyperhidrosis of the feet) does list the January 28, 2002 to January 30, 2002 period of active service.  The Veteran's dates of active service, therefore, were before VA at the time of the July 2007 rating decision.  In short, the evidence the Veteran provided of active service dates (specifically from January 28, 2002 to January 30, 2002) is not new to any of the issues on appeal because the correct active service dates were known and considered at the time of the initial denial (July 2007 final disallowance).

As to reopening the claims of service connection for a left eye disability and a heart disability, the new evidence (particularly, the VA and private treatment records) is also not material because it does not pertain to the basis for the prior denial (that the current left eye and heart disabilities did not occur in service and were not caused by service), so does not raise the possibility of substantiating the claim for service connection for a left eye disability and a heart disability.  The new evidence does not have any tendency to establish that the left eye disability or heart disability is related to service, which was the basis of the prior final denial.  

As to the reopening the claim of service connection for hyperhidrosis of the feet, the new evidence (particularly, the VA and private treatment records) is also not material because it does not raise the possibility of substantiating the claim of service connection for hyperhidrosis of the feet.  The new evidence does not have any tendency to establish a current bilateral foot disability, to include hyperhidrosis, which was the basis of the prior final denial.  Indeed, the new evidence does not reflect any complaints, treatment, or diagnosis of a bilateral foot disability, including hyperhidrosis of the feet.  

Though this evidence (VA and private treatment records and the Veteran's statements other than the active duty period from January 28, 2002 to January 30, 2002) is new, it does not raise a reasonable possibility of substantiating the Veteran's claims because it does not indicate that the current left eye and heart disabilities occurred in service or were caused by service, and does not indicate that the Veteran has a current bilateral foot disability, to include hyperhidrosis of the feet, for which service connection may be granted.  38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  In short, the evidence received after the July 2007 rating decision (final disallowance) is new to the file (other than the active duty period from January 28, 2002 to January 30, 2002), but is not material to any of the issues on appeal.  See Shade at 118.  The Board finds that new and material evidence has not been received regarding service connection for a left eye disability, a heart disability, and hyperhidrosis of the feet as there is still no evidence that the current left eye and heart disabilities occurred in service or were caused by service, and still no evidence of a current bilateral foot disability, to include hyperhidrosis.  Reopening of service connection for a left eye disability, a heart disability, and hyperhidrosis of the feet is not warranted.  See 38 C.F.R. § 3.156(a).









	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the appeal to reopen service connection for left eye corneal abrasion and hematoma of the conjunctiva is denied.

New and material evidence not having been received, the appeal to reopen service connection for a heart disability, to include as secondary to diabetes mellitus, is denied.

New and material evidence not having been received, the appeal to reopen service connection for hyperhidrosis of the feet, to include as secondary to diabetes mellitus, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


